The award for permanent total disability caused by occupational silicosis was predicated upon the testimony of the board’s expert consultant on dust diseases that disability was due to silicosis, emphysema and chronic bronchitis, all of which he related to the occupation, and to arteriosclerotic heart disease and arteriosclerosis obliterans of both legs. Although the pulmonary disease was the “major disability ”, it alone was not totally disabling, but it did, in the doctor’s opinion, aggravate the arteriosclerotic heart disease and combine therewith to cause total disablement. The board was entitled to accept this testimony, as it did, and thereupon to find that the silicosis “adversely affected” the underlying arteriosclerotic heart disease with the result that the two conditions, thus related to each other, became inseparable causative agents and in combination caused total disability. There is ample authority for an award thus grounded. (See Matter of Ciesliewicz v. Dunkirk Radiator Corp., 17 A D 2d 877, and cases there cited.) Decision affirmed, with costs to the Workmen’s Compensation Board. Gibson, P. J,, Herlihy, Reynolds, Taylor and Aulisi, JJ., concur.